NO. 07-10-00173-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    AUGUST 23, 2010


                               ASHLEY GROOM, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


        FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

              NO. 2007-448,335; HONORABLE DRUE FARMER, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                  ABATE AND REMAND

       Appellant, Ashley Groom, has filed notice of appeal of the revocation of her

community supervision for the offense of reckless driving and resulting sentence of

thirty days incarceration in the Lubbock County Jail. The clerk=s record was filed on

August 9, 2010. Included within the clerk’s record is the trial court’s certification of

defendant’s right of appeal.


       Texas Rule of Appellate Procedure 25.2(a)(2) requires that a trial court shall

enter a certification of defendant=s right of appeal each time it enters a judgment of guilt

or other appealable order.      TEX. R. APP. P. 25.2(a)(2); Hargesheimer v. State, 182
S.W.3d 906, 911 (Tex.Crim.App. 2006). An appeal must be dismissed if a certification

that shows the defendant has the right of appeal has not been made part of the record

under the applicable rules. TEX. R. APP. P. 25.2(d). An appellate court that has an

appellate record that includes a certification is obligated to review the record to

ascertain whether the certification is defective. Dears v. State, 154 S.W.3d 610, 615

(Tex.Crim.App. 2005).


       Pursuant to an amendment to Rule 25.2(d), which became effective on

September 1, 2007, the certification of defendant=s right of appeal must be signed by

the defendant and a copy must be given to him. TEX. R. APP. P. 25.2(d). Additionally,

the certification shall include a notice that the defendant has been informed of his rights

concerning appeal, as well as his right to file a pro se petition for discretionary review.1


       The certification contained in the clerk=s record in this case states that this was

not a plea-bargain case, and that appellant has the right of appeal.           However, the

certification was not signed by appellant, does not reflect whether a copy of the

certification was given to appellant, and does not include the written admonishments

that must be given to appellant. Therefore, the certification on file is defective.


       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings.     Upon remand, the trial court shall utilize whatever means

necessary to secure a certification of defendant=s right of appeal that complies with Rule



       1
       The proper form for Certification of Defendant=s Right of Appeal is contained in
Appendix D of the Texas Rules of Appellate Procedure.

                                              2
25.2(d). Once properly executed, the certification shall be included in a supplemental

clerk=s record and filed with the Clerk of this Court on or before September 27, 2010.


       This order constitutes notice to all parties of the defective certification pursuant to

Rule 37.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 37.1. If a

supplemental clerk=s record containing a proper certification is not filed in accordance

with this order, this matter will be referred to the Court for dismissal. See TEX. R. APP.

P. 25.2(d).


       It is so ordered.



                                                         Per Curiam


Do not publish.




                                              3